 Case 5:19-cv-00690-JAK-KK Document 1 Filed 04/16/19 Page 1 of 13 Page ID #:1


 1   Scott M. Lesowitz (SBN 261759)
 2         scott@syversonlaw.com
     SYVERSON, LESOWITZ & GEBELIN LLP
 3   8383 Wilshire Boulevard, Suite 520
 4   Beverly Hills, California 90211
     Telephone: (310) 341-3076
 5   Facsimile: (310) 341-3070
 6   Attorneys for Plaintiff Perfect Enterprises, Inc.

 7                         UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA

 9

10   PERFECT ENTERPRISES, INC.,       ) Case No.: 5:19-cv-690
                                      )
11               Plaintiff,           )
12                                    ) COMPLAINT FOR:
           vs.                        )
13
     PAUL OLMEDO, OLMEDO              )   1. Conversion
14   ENTERPRISES, LLC, PM ENTERPRISES )   2. Theft under California Penal
     INC., and HUGHGO MARK NELSON,    )       Code Section 496
15                                    )   3. Breach of Contract
16
                 Defendants.          )   4. Violation of the Computer Fraud
                                      )       and Abuse Act
17                                    )   5. Trade Secret Misappropriation
18
                                      )       under 18 U.S.C. § 1836, et seq.
                                      )   6. Trade Secret Misappropriation
19                                    )       under the California Uniform
20
                                      )       Trade Secrets Act
                                      )
21                                    )
22
                                      ) DEMAND FOR JURY TRIAL

23

24

25

26

27

28


                                 Complaint: Perfect Enterprises v. Paul Olmedo
                                                       1
 Case 5:19-cv-00690-JAK-KK Document 1 Filed 04/16/19 Page 2 of 13 Page ID #:2


 1         Plaintiff PERFECT ENTERPRISES, INC. (“Perfect Enterprises”), by and through
 2   its attorneys, and for a complaint against the Defendants Paul Olmedo, Olmedo
 3   Enterprises, LLC, PM Enterprises Inc., and Hughgo Mark Nelson, hereby alleges as
 4   follows:
 5                                             Introduction
 6         1.     Defendant Paul Olmedo purported to perform sales and marketing work for
 7   Plaintiff Perfect Enterprises. Plaintiff is a company that obtains customer leads for
 8   automobile sales via social media pages and phone calls with customers (the phone calls
 9   usually originating from social media visitors). Plaintiff then works with various car
10   dealerships to convert those leads into sales. Plaintiff has spent over $1,000,000 on
11   advertising with social media companies to develop traffic to their social media pages.
12         2.     While supposedly working for the benefit of the company, Paul Olmedo
13   spent tens of thousands of dollars of Plaintiff’s funds without permission for his personal
14   uses. Defendant has also failed to repay a loan that is due to Plaintiff.
15         3.     Since recently quitting Plaintiff, Paul Olmedo, and another former
16   employee of Plaintiff, Defendant Hughgo Mark Nelson, have run a competing business.
17   On information and belief, the competing business is being run under Defendant PM
18   Enterprises Inc. In running their competing business, Defendants have stolen at least
19   eight social media accounts of Plaintiff and are obtaining valuable customer leads on
20   these pages that should be going to Plaintiff. Also, Defendants took control of Plaintiff’s
21   call center in Mexico where the information and contents of all of Plaintiff’s customer
22   leads are located. Defendants have been selling these leads and using the leads as a
23   means to take business from Plaintiff. Furthermore, Defendants have been disclosing
24   other trade secrets of Plaintiff in order to both take Plaintiff’s existing customers and
25   out-compete Plaintiff for potential customers.
26                                              The Parties
27         4.     Plaintiff Perfect Enterprises is a Wyoming corporation with its principal
28   place of business located in California.

                                  Complaint: Perfect Enterprises v. Paul Olmedo
                                                        2
 Case 5:19-cv-00690-JAK-KK Document 1 Filed 04/16/19 Page 3 of 13 Page ID #:3


 1         5.     Defendant Paul Olmedo is an individual who resides in and is domiciled in
 2   Riverside County, California.
 3         6.     Defendant Hughgo Mark Nelson is an individual who resides in and is
 4   domiciled in Riverside County, California.
 5         7.     Defendant Olmedo Enterprises, LLC, is a California limited liability
 6   company with its principal place of business in California. At the time of this drafting,
 7   Olmedo Enterprises is on suspended status with the California Secretary of State. On
 8   information and belief, Defendant Paul Olmedo is the principal and sole member of
 9   Olmedo Enterprises, LLC.
10         8.     Defendant PM Enterprises Inc. is a Wyoming corporation with its principal
11   place of business located in the Central District of California.
12         9.     There is federal question jurisdiction.
13         10.    Venue is proper within the Central District of California as Defendants
14   personally reside in the jurisdiction. Moreover, much of Defendants’ unlawful conduct,
15   giving rise to Plaintiff’s claims, occurred within Los Angeles County and Riverside
16   County.
17                          PERFECT ENTERPRISES’ BUSINESS
18         11.    Souhayl Errama has always been the President and sole member of the
19   Board of Directors of Plaintiff Perfect Enterprises.
20         12.    Since approximately May 1, 2017, Plaintiff has created social media pages,
21   including Facebook pages, that market the sale of cars. People interested in purchasing a
22   vehicle input information on Plaintiff’s social media pages. This information often
23   includes personal contact information (cellphone number, e-mail address, and physical
24   address), information regarding what type of vehicle they seek, and the location where
25   they would like to purchase the car. The prospective customers might also call a phone
26   number listed on the social media pages that connected to Plaintiff’s call center in
27   Mexico where the callers would provide this information. Plaintiff would sell this
28


                                 Complaint: Perfect Enterprises v. Paul Olmedo
                                                       3
 Case 5:19-cv-00690-JAK-KK Document 1 Filed 04/16/19 Page 4 of 13 Page ID #:4


 1   information obtained on the social media pages and telephone (the “Customer Leads”) to
 2   car dealerships.
 3         13.    Plaintiff maintained records of the Customer Leads at its call center in
 4   Mexico. Mr. Errama and Plaintiff established the call center. Only Plaintiff’s funds were
 5   used to build and run the call center. Plaintiff employed and paid the workers at the call
 6   center.
 7         14.    Plaintiff has always considered the Customer Leads to be confidential and
 8   has instructed Defendants and anyone else associated with Plaintiff (including
 9   employees of Plaintiff’s call centers, sales representatives, and programmers) that the
10   Customer Leads must be kept confidential. The Customer Leads derive independent
11   economic value, actual and potential, from not being generally known to the public or to
12   other persons who can obtain economic value from their disclosure or use. The
13   Customer Leads are the subject of efforts that are reasonable under the circumstances to
14   maintain their secrecy.
15         15.    Plaintiff additionally trained the dealerships on how to pitch car sales to
16   Customer Leads. Plaintiff considered its training methods to be confidential and has
17   instructed Defendants and anyone else associated with Plaintiff (including employees of
18   Plaintiff’s call centers, sales representatives, and programmers) that the training methods
19   must be kept confidential. The training methods derive independent economic value,
20   actual and potential, from not being generally known to the public or to other persons
21   who can obtain economic value from their disclosure or use. The training methods are
22   the subject of efforts that are reasonable under the circumstances to maintain their
23   secrecy.
24         16.    Plaintiff considered its profit margins and underlying data, including
25   operation costs and advertising budgets, to be confidential and has instructed Defendant
26   Olmedo and anyone else associated with Plaintiff (including employees of its call
27   centers, sales representatives, and programmers) that the training methods must be kept
28   confidential. The profit margins and underlying data derive independent economic value,

                                 Complaint: Perfect Enterprises v. Paul Olmedo
                                                       4
 Case 5:19-cv-00690-JAK-KK Document 1 Filed 04/16/19 Page 5 of 13 Page ID #:5


 1   actual and potential, from not being generally known to the public or to other persons
 2   who can obtain economic value from their disclosure or use. The profit margins and
 3   underlying data are the subject of efforts that are reasonable under the circumstances to
 4   maintain their secrecy.
 5         17.    Starting in approximately May of 2017, Defendant Paul Olmedo began
 6   working at Plaintiff, serving as the company’s Chief Marketing Officer. He purportedly
 7   performed sales and marketing duties, including marketing campaign creation and
 8   management, Call Center management, accounts receivable invoicing, collection, and
 9   follow up, and video shooting and editing. He received payment for his services
10   personally and through Olmedo Enterprises, LLC.
11                                      MISUSE OF FUNDS
12         18.    Starting on or about July, 15, 2018, Defendant Paul Olmedo began using his
13   Perfect Enterprises company credit card for his own business endeavors without the
14   knowledge or permission of Mr. Errama. Defendant Olmedo had spent approximately
15   $28,000 of company funds for his own, wholly independent business ventures before
16   Mr. Errama discovered this use.
17         19.    When Mr. Errama discovered Defendant Olmedo’s personal use of
18   Plaintiff’s funds, Defendant assured Mr. Errama that Defendant Olmedo would shortly
19   cease this activity and would quickly repay the funds.
20         20.    This was false. Defendant Paul Olmedo continued using his Perfect
21   Enterprises company credit card for his own personal business ventures with no
22   intention of repaying the funds and has never repaid any of the funds and has refused to
23   pay the funds. He spent approximately an additional $27,000 for such personal uses.
24         21.    Mr. Errama then demanded that Defendant Paul Olmedo cease making any
25   additional personal purchases. However, Defendant Paul Olmedo continued to use the
26   Perfect Enterprises company credit card for his personal business despite Mr. Errama’s
27   demand. After the demand, Defendant Olmedo spent an additional approximately $5,800
28   for personal endeavors.

                                 Complaint: Perfect Enterprises v. Paul Olmedo
                                                       5
 Case 5:19-cv-00690-JAK-KK Document 1 Filed 04/16/19 Page 6 of 13 Page ID #:6


 1         22.    Defendant has not repaid Plaintiff Enterprises any of these above amounts
 2   despite having agreed to repay that amount upon demand and Plaintiff so demanding.
 3                                   END OF RELATIONSHIP
 4         23.    On February 11, 2019, Defendant Paul Olmedo informed Mr. Errama that
 5   Defendant was ending his association with Plaintiff.
 6         24.    To the degree Defendant Paul Olmedo was ever an employee or officer of
 7   Plaintiff, on or about February 27, 2019, in a duly issued corporate resolution, Plaintiff
 8   stripped Defendant Paul Olmedo of his position as an officer and employee. Defendant
 9   Paul Olmedo received notification of this on or about February 27, 2019. The
10   notification informed Defendant Paul Olmedo that he could not act on behalf of Plaintiff.
11         25.    Defendant Paul Olmedo remains in possession of equipment owned by
12   Plaintiff and has refused to return it.
13       DEFENDANTS’ ACTIONS REGARDING SOCIAL MEDIA AND LEADS
14         26.    In March 2019, Defendants seized control of all of the Facebook pages
15   created, run, and owned by Plaintiff. They removed Mr. Errama’s access to the pages.
16   Mr. Errama received access back. Defendants then retook control of eight of these pages.
17   Defendants have retained Plaintiff’s content on the pages and are diverting Customer
18   Leads for their own financial gain. They have retained and continued using Plaintiff’s
19   copyrighted images on these pages.
20         27.    Also, in March 2019, Defendant Paul Olmedo approached the employees
21   who run Plaintiff’s call center in Mexico. Defendant Paul Olmedo induced them to stop
22   doing business with Plaintiff, break their contract with Plaintiff, and to begin working
23   for Defendant instead. The head of the call center in fact informed Mr. Errama that the
24   call center worked for Defendant Paul Olmedo now. Thus Defendant Paul Olmedo is in
25   possession of the Customer Leads held at the call center.
26         28.    In addition to using Plaintiff’s Customer Leads, Defendants are disclosing
27   and using Plaintiff’s dealership training methods and Plaintiff’s profit margins for their
28   own gain. Defendants have disclosed Plaintiffs’ trade-secret dealership training methods

                                  Complaint: Perfect Enterprises v. Paul Olmedo
                                                        6
 Case 5:19-cv-00690-JAK-KK Document 1 Filed 04/16/19 Page 7 of 13 Page ID #:7


 1   and profit margin information to dealerships, both current and potential customers of
 2   Plaintiff, in order to compete against Plaintiff.
 3         29.    Defendants have sold Customer Leads and have used the trade secrets to
 4   take current and potential customers from Plaintiff causing Plaintiff financial injury.
 5                             FIRST CAUSE OF ACTION
 6    (Against Defendants Paul Olmedo and Olmedo Enterprises, LLC for Conversion)
          30. Plaintiffs incorporate by reference all preceding paragraphs as though fully
 7
     set forth herein.
 8
           31.    Defendants Paul Olmedo substantially interfered with Plaintiff’s property
 9
     by intentionally taking possession of Plaintiff’s money by using the company credit card
10
     for personal uses. Defendant refused to return the money after Plaintiff through Mr.
11
     Errama demanded its return. On information and belief, the personal business endeavors
12
     were being conducted under Defendant Olmedo Enterprises, LLC.
13
           32.    Plaintiff was harmed by Defendants’ conversion of its property.
14
                                  SECOND CAUSE OF ACTION
15
                    (Against Defendant Paul Olmedo For Penal Code Theft)
16
           33.    Plaintiffs incorporate by reference all preceding paragraphs as though fully
17
     set forth herein.
18
           34.    Defendant Paul Olmedo unlawfully withheld stolen property under
19
     California Penal Code Section 496(c). He committed theft by unlawfully taking money
20
     owned by Plaintiff without permission or by fraud. He had knowledge that the money
21
     was stolen as he knew that he was spending money owned by Plaintiff. Despite this
22
     knowledge, Defendant used these Perfect Enterprises funds for his own personal or
23
     business endeavors. Defendant then withheld, and continues to withhold, the stolen
24
     property from Plaintiff when Plaintiff demanded that he repay it.
25
           35.    First, without permission, Defendant Paul Olmedo used Perfect Enterprises’
26
     credit card for his own personal and business endeavors, including through Defendant
27

28


                                  Complaint: Perfect Enterprises v. Paul Olmedo
                                                        7
 Case 5:19-cv-00690-JAK-KK Document 1 Filed 04/16/19 Page 8 of 13 Page ID #:8


 1   Olmedo Enterprises, LLC, spending an amount of approximately $28,000 without the
 2   knowledge or consent of Plaintiff.
 3         36.   Second, after Plaintiff discovered the first $28,000 of theft, Defendant Paul
 4   Olmedo obtained permission to use the company credit card for personal use by falsely
 5   representing that, and on the condition that, he would immediately pay Plaintiff back and
 6   that the amounts spent would be small. Instead, he spent an additional approximately
 7   $27,000 and refused to pay Plaintiff back for his expenditures using the company card.
 8   Plaintiff would not have consented to this use but for Defendant Paul Olmedo’s promise
 9   to promptly repay.
10         37.   Third, after Mr. Errama demanded that Defendant cease using company
11   funds for personal use, Defendant Paul Olmedo continued to do so. Since Mr. Errama
12   demanded that Defendant cease such expenditures, Defendant spent an additional
13   approximately $5,800 for personal uses including Havoc Bike Co.
14         38.   Defendant was at all times aware that the money he spent using Plaintiff’s
15   credit card belonged to Plaintiff. Defendant has withheld the entire approximately
16   $60,800 amount despite Plaintiff demanding that he repay it.
17                                THIRD CAUSE OF ACTION
18     (Against Defendants Paul Olmedo and Olmedo Enterprises, LLC For Breach of
19                                              Contract)
20         39.   Plaintiff hereby re-alleges, as if full set forth herein, the allegations of the
21   preceding paragraphs.
22         40.   First, on or about November, 21 2018, Plaintiff and Defendant Paul Olmedo
23   entered into an oral contract in which Plaintiff agreed to loan Defendants Paul Olmedo
24   (even if via a payment to Olmedo Enterprises, LLC) $42,000, and each Defendant
25   agreed to repay that amount upon demand.
26         41.   Plaintiff performed fully on the contract and loaned the Defendants that
27   amount.
28


                                 Complaint: Perfect Enterprises v. Paul Olmedo
                                                       8
 Case 5:19-cv-00690-JAK-KK Document 1 Filed 04/16/19 Page 9 of 13 Page ID #:9


 1         42.    Defendants Paul Olmedo and Olmedo Enterprises, LLC failed to repay the
 2   $42,000 after Plaintiff demanded repayment, thus breaching the agreement.
 3         43.    Second, and separately, on or about November 21, 2018, Plaintiff agreed to
 4   permit Defendant to use the company credit card for limited personal purposes, and
 5   Defendant agreed to immediately repay the amount spent upon demand. Defendant spent
 6   $27,000 thereto. Defendant failed to repay the $27,000 after Plaintiff demanded, thus
 7   breaching the agreement.
 8                               FOURTH CAUSE OF ACTION
 9    (Against All Defendants for Violations of The Computer Fraud and Abuse Act, 18
10                                            U.S.C. § 1030)
11         44.    Plaintiff hereby re-alleges, as if fully set forth herein, the allegations of the
12   preceding paragraphs.
13         45.    Defendants violated 18 U.S.C. § 1030(a)(4) by knowingly, and with intent
14   to defraud, accessing and taking over Plaintiff’s Facebook pages without authorization
15   by Facebook or Plaintiff.
16         46.    Defendant fraudulently commandeered the Customer Leads discovered on
17   the pages and redirected them for his own financial benefit.
18         47.    Plaintiff spent over $1,000,000 on Facebook advertising in order to generate
19   traffic to their pages and therefore leads. The value of this information is no less than
20   $2.5 million. Defendants have earned well over $5,000 from running the Facebook pages
21   that should have gone to Plaintiffs. Further, by blocking Plaintiff’s access to these
22   Facebook pages, Plaintiff lost tens of thousands of dollars in revenues and profits.
23                                 FIFTH CAUSE OF ACTION
24     (Against All Defendants For Trade Secret Misappropriation under 18 U.S.C. §
25                                             1836, et seq.)
26         48.    Plaintiff hereby re-alleges, as if fully set forth herein, the allegations of the
27   preceding paragraphs.
28


                                  Complaint: Perfect Enterprises v. Paul Olmedo
                                                        9
Case 5:19-cv-00690-JAK-KK Document 1 Filed 04/16/19 Page 10 of 13 Page ID #:10


 1         49.    While employed by Plaintiff and subsequently, Defendants misappropriated
 2   trade secrets owned by Plaintiff, including customer lists and information (Customer
 3   Leads), pricing structure and margins, costs of obtaining leads and operations, and
 4   dealership training methodology.
 5         50.    Defendants purposefully acquired these trade secrets and have disclosed
 6   and used them in commerce and profited thereby.
 7         51.    There is also a significant threat of future misappropriation, use, and
 8   disclosure which will lead to irreparable injury to Plaintiff.
 9         52.    The information above is related to a product and service used in, and
10   intended for use in, interstate and foreign commerce. Perfect Enterprises is a Wyoming
11   corporation that does business primarily in California. Its customers are located in
12   California. Perfect Enterprises utilizes its call center in Mexico to collect customer
13   information and rout customers to participating dealers. The trade secrets are stored in
14   Mexico and were primarily seized there.
15         53.    Defendant willfully and maliciously misappropriated, acquired, and used
16   each of the trade secrets described herein, allowing Plaintiff to be awarded punitive
17   damages.
18         54.    Plaintiff suffered monetary damages greater than $2,000,000 due to the
19   trade secret misappropriation referred to in this cause of action, and Defendants were
20   unjustly enriched over $2,000,000.
21                                 SIXTH CAUSE OF ACTION
22    (Against All Defendants For Trade Secret Misappropriation under the California
23                                  Uniform Trade Secrets Act)
24         55.    Plaintiff hereby re-alleges, as if fully set forth herein, the allegations of the
25   preceding paragraphs.
26         56.    The same acts of trade secret misappropriation detailed above make
27   Defendant liable to Plaintiff under the California Uniform Trade Secrets Act, California
28   Civil Code Section 3426, et seq. for the same damages.

                                  Complaint: Perfect Enterprises v. Paul Olmedo
                                                       10
Case 5:19-cv-00690-JAK-KK Document 1 Filed 04/16/19 Page 11 of 13 Page ID #:11


 1                                SEVENTH CAUSE OF ACTION
 2                     (Against All Defendants for Copyright Infringement)
 3         57.      Plaintiff owns the copyright to the images, writing, and other content it
 4   displays on its social media pages.
 5         58.      Defendants have engaged in copying of the protected material by taking
 6   over Plaintiff’s social media pages and using the exact material to engage in their own
 7   commercial enterprises for their own profit.
 8                                                PRAYER
 9   WHEREFORE, Plaintiff prays for:
10      1. A monetary judgment in the amounts of:
11               a. At least $2,000,000 in damages for trade secret misappropriation against all
12                  Defendants.
13               b. At least $42,000 for repayment for the breach of the loan contract from
14                  Defendants Paul Olmedo and Olmedo Enterprises LLC,
15               c. At least $27,000 for breach of contract related to Defendant Paul Olmedo’s
16                  spending of Plaintiff’s funds for personal uses from Defendants Paul
17                  Olmedo and Olmedo Enterprises LLC,
18               d. At least $60,800 for conversion against Defendants Paul Olmedo and
19                  Olmedo Enterprises LLC,
20               e. Treble damages on the penal code theft amount of at least $182,400 against
21                  Defendants Paul Olmedo and Olmedo Enterprises LLC,
22               f. At least $2,500,000 against all Defendants for the CFAA violations,
23               g. Reasonable attorneys’ fees and costs, and
24               h. Anything else the court deems appropriate; and
25      2. A permanent injunction instructing Defendant as follows:
26               a. To turn over all Customer Leads and other trade secrets to Perfect
27                  Enterprises and destroy all other copies, and not to use these trade secrets in
28                  the future,

                                   Complaint: Perfect Enterprises v. Paul Olmedo
                                                        11
Case 5:19-cv-00690-JAK-KK Document 1 Filed 04/16/19 Page 12 of 13 Page ID #:12


 1            b. To not use or disclose leads any other trade secrets of Perfect Enterprises
 2               including information related to profit margins and car dealership training,
 3            c. To turn over the Facebook pages of Plaintiff to Plaintiff,
 4            d. To never access Plaintiff’s social media pages without due authorization,
 5               and
 6            e. To not use for Defendants business purposes copyrighted material
 7               belonging to Perfect Enterprises in an infringing manner.
 8

 9   Dated: April 16, 2019           SYVERSON, LESOWITZ & GEBELIN LLP
10

11                                            By:      Scott M. Lesowitz
12                                                  Scott M. Lesowitz
13
                                              Attorneys for Plaintiff Perfect Enterprises, Inc.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                Complaint: Perfect Enterprises v. Paul Olmedo
                                                     12
Case 5:19-cv-00690-JAK-KK Document 1 Filed 04/16/19 Page 13 of 13 Page ID #:13


 1                             DEMAND FOR TRIAL BY JURY
 2         Plaintiff Perfect Enterprises, Inc. hereby demands a jury trial in this action on all
 3   claims so triable.
 4

 5   Date: April 16, 2019             SYVERSON, LESOWITZ & GEBELIN LLP
 6

 7                                    By:      Scott M. Lesowitz
 8                                             Scott M. Lesowitz
 9
                                               Attorneys for Plaintiff Perfect Enterprises, Inc.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                 Complaint: Perfect Enterprises v. Paul Olmedo
